The opinion of the court was delivered by
Bergex, J.
The relator holds a rule to show cause why a peremptory or alternative writ of mandamiLs should not issue commanding the county of Hudson to forthwith pay to the relator, Murray, money which he claims to be due to him as one of the male guards and keepers of the Hudson county penitentiary, from the 15th day of April, 1920. He liases his claim upon the statute entitled “An act relating to the salaries of the guards and keepers of the jails, penitentiaries and workhouses of counties of the first class.” Pamph. L. 1920, p. 333. The first section of the act reads as follows: “The salaries of male guards and keepers of jails, penitentiaries and workhouses of counties of the first class shall be as follows.”
This rule should be discharged for the following reasons: First, it appears from the testimony taken that the county has no money appropriated to pay such salaries; second, the writ should not be directed to the county but to the disbursing officer; third, the act is unconstitutional, in that its title relates to salaries of all guards and keepers of jails, penitentiaries and workhouses, which would include both male and female guards, while the body of the act limits the salaries to male guards, which, is clearly not within the title; fourth, the act is special in limiting the salaries to a class of guards, and does not include all.
The rule to show cause will be discharged, with costs.